DETAILED ACTION

CLAIM STATUS

2.	Claims 1-2, 5-6, 8-10, 13-14, 16-18 and 21-26 are currently pending in the instant application filed on or after March 16, 2013, and are being examined under the first inventor to file provisions of the AIA . Claims 1, 8, 9, 16, 17, and 23 have been amended. Claims 24-26 have been added.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Step 1:  Claims 1-2, 5-6, 8-10, 13-14, 16-18 and 21-26 are to system, method and computer program product claims.  Thus, the claims, are each directed to one of the statutory categories of 35 U.S.C. § 101.  However, claims 1-2, 5-6, 8-10, 13-14, 16-18 and 21-26 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A:
	Prong 1:	The claims recite: storing one or more offers received from a merchant system, each offer including an offer location, an associated offer range, and one or more merchant applications associated with the one or more offers, identifying one or more applications stored on a user, matching the one or more applications stored on the user with the one or more merchant applications, receiving from the user, data to determine a location of the user, calculating a distance between the user and each offer location, comparing the location of the user with each offer location to identify one or more eligible offers located within the associated offer range based on the distance between the user and the offer location to identify one or more eligible offers located within the associated offer range based on the calculated distance between the user and the offer location for each of the one or more applications stored on the user which match the one or more merchant applications, generating a map for the one or more eligible offers, automatically generating a message for the one or more eligible offers, the message commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  Accordingly, claims 1-2, 5-6, 8-10, 13-14, 16-18 and 21-26 recite an abstract idea.  
	Prong 2:  This judicial exception is not integrated into a practical application because, when considered individually and as an ordered combination, the claims recite additional elements, using computing elements including memory, interface, processor, mobile computing device, communications network, one or more computing device(s), non-transitory computer readable storage medium, computer, computer program product, at a high-level of generality (i.e. as generic computing components performing generic computing functions) such that it amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).  Further the additional elements offer no more than generally linking the judicial exception to a particular technological 
	Step 2B:	Claims 1-2, 5-6, 8-10, 13-14, 16-18 and 21-26 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application because the additional elements, when considered individually and as an ordered combination, of memory, interface, processor, mobile computing device, communications network, one or more computing device(s), non-transitory computer readable storage medium, computer, computer program product amount to no more than adding the words “apply it”.  Similarly, the ordered combination offers no more than mere instructions to apply the exception using generic computing components (See MPEP 2106.05(f)).  Further, the additional elements do not amount to significantly more than the judicial exception, both individually and in ordered combination, because the additional elements offer no more than generally linking the judicial exception to a particular technological environment or field of use to apply the judicial exception (See MPEP 2106.05(h)).  The additional elements, both individually and in ordered combination, perform ordinarily to receive and process data so as to practice a certain method of organizing human activity.  As a whole, the claims are drafting effort designed to monopolize the judicial exception and are therefore, not patent eligible.
	The additional elements, both individually and in combination,: do not effectuate an improvement to the functioning of a computer or to any other technology or technical field (See MPEP 2106.05(h)); nor do they apply the judicial exception with, or by use of, a particular machine (See MPEP 2106.05(b)); nor do they effect a transformation or reduction of a particular article to a different state or thing (See MPEP 2106.05(c)); nor do they apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, for the reasons already explained, because the additional elements merely amount to adding the words “apply it” or OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)(sending messages over a network); BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281 (Fed. Cir. 2018).	
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 5-6, 8-9, 13-14, 16-17 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al (hereinafter Banerjee)(US 2011/0270618 A1) in view of Callegari (hereinafter Callegari)(US 2003/0004802 A1) in further view of (Lewis et al)(hereinafter Lewis)(US 2009/0199114 A1) in view of Simpson (US 2001/0005834)

A system to automatically provide location-based distribution of online [0031] (online) [0002] and in-store [0006] (particular merchant’s location) offers, comprising: [0076] the mobile commerce system application determines one or more offers in which the consumer may be interested based on the consumer’s current location at least one memory operable to store one or more offers received from a merchant system, [0070] the merchant targeted offer specifications are customized offers from one or more merchants to one or more consumers These offers may include advertisements, discounts, promotions, information, coupons, and/or the like and may be generated by users of the mobile commerce system and/or the merchant system each offer including an offer location, [0060] offer based on consumer’s location an associated offer range, [0060] offer based in the consumers location relative to the merchant…rules when to modify an offer based on…location information [0075] specified or predefined distance from the consumer’s current location, within some specified or predefined distance from some other specified location, within a specified geographic area (eg city, state, county, town, country, village, zip code, region, area code, roadway, and/or the like) and one or more merchant applications associated with the one or more offers; [0059] the merchant may use these applications to enroll in the mobile commerce system and to create merchant preferences and/or offer specifications for the mobile commerce system.
an interface to communicate with the merchant system; [0059] web browser application and/or a mobile commerce system client application …to implement at least some of the functions of the merchant system….user interface that allows a merchant representative to communicate with the mobile commerce system and
a processor communicatively coupled to the memory and the interface, the processor being operable to: [0064] mobile commerce system generally includes a processor
identify one or more applications stored on a user mobile computing device; [0052] the memory can also store any of a number of pieces of information, and data, used by the mobile device and the applications and devices that make up the mobile device or are in communication with the mobile device to implement the functions of the mobile device and/or the other systems described herein [0053] identify…consumer associated with the mobile device
match the one or more applications stored on the user mobile computing device with the one or more merchant applications; [0070] the merchant targeted offer specifications are customized from one or more merchants to one or more consumers…the offers are then communicated over the network 120 to the mobile device 200 see also Fig 1 {BRI: the network communication links each of the consumer and the merchant via the network, e.g. match}
receive, from the user mobile computing device, data to determine a location of the user mobile computing device; [0072] the consumer then initiates a shopping event, thereby activating the location tracking feature of the mobile commerce system client application and/or mobile commerce system application [0073] the positioning system determines the location of the consumer mobile device
calculate a distance between the user mobile computing device and each offer
location; [0073] compares the determined location to the known location (e.g. addresses) of one or more merchants fig 11 elements 1114 1136
compare the location of the user mobile computing device with each offer location to identify one or more eligible offers located within the associated offer range based on the distance between the user mobile computing device and the offer location for each of the one or more applications stored on the user mobile computing device which match the one or more merchant applications; [0073] compares the determined location to the known location (e.g. addresses) of one or more merchants fig 11 elements 1114 1136 [0070] the merchant targeted offer specifications are customized from one or more merchants to one or more consumers…the offers are then communicated over the network 120 to the mobile device 200 see also Fig 1 {BRI: the network communication links each of the consumer and the merchant via the network, e.g. match} [0060] offer based in the consumers location relative to the merchant…rules when to modify an offer based on…location information [0075] specified or predefined distance from the consumer’s current location, within some specified or predefined distance from some other specified location, within a specified geographic area (eg city, state, county, town, country, village, zip code, region, area code, roadway, and/or the like)
	While Banerjee is directed to systems and methods of allowing merchants to provide targeted product offers to a consumer’s mobile device based on the consumer’s current location, location history, transaction history and purchase thresholds, Banerjee does not explicitly disclose:
generate a map for the one or more eligible offers
	However, Callegari, which is analogous to the claimed invention because it distributes offers to users based on location discloses:	
generate a map for the one or more eligible offers, [0109] link to mapping system to optionally display a map to the location of the particular merchant having the coupon displayed in coupon window [BRI: automatically is by a mechanism, when user clicks link the system displays map} [0104] the service provides a graphical user interface that enables merchants to readily create, modify, or update a virtual coupon and to present that coupon to a consumer device upon receipt of an indication that the consumer is within, or otherwise indicates an interest in, a location that overlaps with the coupon offer area defined by the merchant.
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the teachings of Callegari with that of Banerjee to arrive at the claimed invention because with Callegari also being directed to distribution of offers to users based on location the concept of generating a map of the associated location would provide additional direction to the users regarding how to locate and obtain the products and services targeted by the merchants enabling merchants to convert the offer to a sale of goods or services to the consumer.
While Banerjee is directed to systems and methods of allowing merchants to provide targeted product offers to a consumer’s mobile device based on the consumer’s current location, location history, transaction history and purchase thresholds,  and while Callegari which is analogous to the claimed invention because it distributes offers to users based on location, the combination of Banerjee and Callegari does not explicitly disclose:
automatically generate a message comprised of the one or more eligible offers, the message including at least one of the offers, a first link to obtain routing information for routing the message over a secure transport channel for an online purchase option associated with each of the one or more eligible offers, and a second link to an in-store purchase option associated with each of the one or more eligible offers, wherein the second link includes a selectable item that retrieves the map displaying the offer location of the one or more eligible offers and is only present when the mobile user computing device is located within the associated offer range 
and transmit, over a communications network, instructions to cause the user mobile computing device to display the generated message with the first link and the second link for each of the one or more eligible offers
However, Lewis, which is analogous to the claimed invention because it relates to performing multiple actions for mobile advertising, does disclose:
automatically generate a message [0085] (a range of actions, represented by their assigned icon, can be selected for incorporation…although not depicted, the selection can allow multiple actions to be added to the advertisement if supported by the communication device)[0043] (creation, deployment and tracking of advertising campaign) comprised of the one or more eligible offers [0070] (one or more advertisements), the message including at least one of the offers, a first link to an {…} online purchase option associated with each of the one or more eligible offers, [0086] (click to buy icon initiates a purchase transaction) and a second link to an in-store purchase option associated with each of the one or more eligible offers, wherein the second link includes a selectable item that retrieves the map displaying the offer location of the one or more eligible offers and is only present when the mobile user computing device is located within the associated offer range;  [0086] (a click-to-location icon pops up a map to the advertiser, perhaps the closest location with reference to location information from the mobile communication device Examiner’s comment:  As indicated above, the messages are targeted to consumers based on being within distance of a merchant. Therefore, as combination, the offers provided in accordance with Banerjee already are only being sent based on the user being within range of a merchant location. Thus, any offer sent by Banerjee which includes the map functionality of Lewis already only provides the second link only when a user is within the range of the associated offer.)
and transmit, over a communications network, instructions to cause the user mobile computing device to display the generated message with the first link and the second link for each of the one or more eligible offers [0085] (a range of actions, represented by their assigned icon, can be selected for incorporation…although not depicted, the selection can allow multiple actions to be 
Therefore, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains because a person having ordinary skill in the art would have found it obvious to combine the teachings of Lewis to that of Banerjee and Callegari to arrive at the claimed invention in order to provide linked functionality including the ability to provide mapping information and purchase option information to consumers so as to allow consumers to either purchase online or at a brick and mortar store efficiently to promote the sale of goods and services of merchants.
The combination does not expressly disclose obtaining routing information for routing messages over a secure transport channel.
Simpson teaches obtaining routing information for routing the message over a secure transport channel ([0063] With respect to purchasing, the web server supports financial transactions using a Secured Socket Layer (SSL) session to the web user's browser. These servers interact with the Financial Processing Service for payment authorizations… the web site is preferably designed to use Virtual Private Network (VPN) technologies to securely connect these geographically dispersed sites. VPN's are built with data encryption technology to "tunnel" securely through the public Internet. The VPN is preferably extended between the web site and the fulfillment house data center and carries the following classes of data traffic: 1) Automated, system to system interface. This interface will be for product orders, order cancellations, and tracking requests; and 2) Web application to system interface. This interface is preferably a forward extension of a set of web browser pages from an application web server located at the web site. )
Therefore, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains because a 
Regarding Claim 5.  The combination of Banerjee, Callegari, Lewis, and Simpson disclose:   The system according to Claim 1, Banerjee further discloses: wherein the one or more offers include an offer of goods or services and may be redeemed within a predetermined period of time.  [0087] pre-defined time period
Regarding Claim 6.  The combination of Banerjee, Callegari, Lewis, and Simpson disclose:  The system according to Claim 1, Banerjee further discloses: wherein the offer location and the associated offer range are defined by the merchant system, [0070] the merchant targeted offer specifications are customized offers from one or more merchants to one or more consumers These offers may include advertisements, discounts, promotions, information, coupons, and/or the like and may be generated by users of the mobile commerce system and/or the merchant system [0060] offer based in the consumers location relative to the merchant…rules when to modify an offer based on…location information [0075] specified or predefined distance from the consumer’s current location, within some specified or predefined distance from some other specified location, within a specified geographic area (eg city, state, county, town, country, village, zip code, region, area code, roadway, and/or the like) the offer location being coordinates indicating where a respective offer may be redeemed, [0048] [0063] gps (BRI: gps operates utilizing coordinates) and the associated offer range being a predetermined area relative to the offer location. [0007] consumer’s location relative to the merchant (BRI: offer location)
Regarding Claim 8.   The combination of Banerjee, Callegari, Lewis, and Simpson disclose:  The system according to Claim 1, Banerjee further discloses: wherein the data includes at least one of a zip code in which the user mobile computing device is located. [0075] within some specified or predefined distance from the consumer’s current location…zip code
A method to automatically provide location-based distribution of online [0031] (online) [0002] and in-store [0006] (particular merchant’s location) offers, comprising: [0076] the mobile commerce system application determines one or more offers in which the consumer may be interested based on the consumer’s current location
	By one or more computing devices: [0011] [0059]-[0063] 
storing, one or more offers received from a merchant system, [0070] the merchant targeted offer specifications are customized offers from one or more merchants to one or more consumers These offers may include advertisements, discounts, promotions, information, coupons, and/or the like and may be generated by users of the mobile commerce system and/or the merchant system
 each offer including an offer location, [0060] offer based on consumer’s location an associated offer range, [0060] offer based in the consumers location relative to the merchant…rules when to modify an offer based on…location information [0075] specified or predefined distance from the consumer’s current location, within some specified or predefined distance from some other specified location, within a specified geographic area (eg city, state, county, town, country, village, zip code, region, area code, roadway, and/or the like) and one or more merchant applications associated with the one or more offers; [0059] the merchant may use these applications to enroll in the mobile commerce system and to create merchant preferences and/or offer specifications for the mobile commerce system.
identifying, one or more applications stored on a user mobile computing device; [0052] the memory can also store any of a number of pieces of information, and data, used by the mobile device and the applications and devices that make up the mobile device or are in communication with the mobile device to implement the functions of the mobile device and/or the other systems described herein [0053] identify…consumer associated with the mobile device
matching the one or more applications stored on the user mobile computing device with the one or more merchant applications; [0070] the merchant targeted offer specifications are customized from one or more merchants to one or more consumers…the offers are then communicated over the network 120 to the mobile device 200 see also Fig 1 {BRI: the network communication links each of the consumer and the merchant via the network, e.g. match}
receiving, from the user mobile computing device, data to determine a location of the user mobile computing device; [0072] the consumer then initiates a shopping event, thereby activating the location tracking feature of the mobile commerce system client application and/or mobile commerce system application [0073] the positioning system determines the location of the consumer mobile device
calculating a distance between the user mobile computing device and each offer location; [0073] compares the determined location to the known location (e.g. addresses) of one or more merchants fig 11 elements 1114 1136
comparing the location of the user mobile computing device with each offer location to identify one or more eligible offers located within the associated offer range based on the distance between the user mobile computing device and the offer location for each of the one or more applications stored on the user mobile computing device which match the one or more merchant applications;
[0073] compares the determined location to the known location (e.g. addresses) of one or more merchants fig 11 elements 1114 1136 [0070] the merchant targeted offer specifications are customized from one or more merchants to one or more consumers…the offers are then communicated over the network 120 to the mobile device 200 see also Fig 1 {BRI: the network communication links each of the consumer and the merchant via the network, e.g. match} [0060] offer based in the consumers location relative to the merchant…rules when to modify an offer based on…location information [0075] specified or predefined distance from the consumer’s current location, within some specified or predefined distance from some other specified location, within a specified geographic area (eg city, state, county, town, country, village, zip code, region, area code, roadway, and/or the like)
While Banerjee is directed to systems and methods of allowing merchants to provide targeted product offers to a consumer’s mobile device based on the consumer’s current location, location history, transaction history and purchase thresholds, Banerjee does not explicitly disclose:
generating a map for the one or more eligible offers
	However, Callegari, which is analogous to the claimed invention because it distributes offers to users based on location discloses:	
generating a map for the one or more eligible offers, 
 [0109] link to mapping system to optionally display a map to the location of the particular merchant having the coupon displayed in coupon window [BRI: automatically is by a mechanism, when user clicks link the system displays map} [0104] the service provides a graphical user interface that enables merchants to readily create, modify, or update a virtual coupon and to present that coupon to a consumer device upon receipt of an indication that the consumer is within, or otherwise indicates an interest in, a location that overlaps with the coupon offer area defined by the merchant.
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the teachings of Callegari with that of Banerjee to arrive at the claimed invention because with Callegari also being directed to distribution of offers to users based on location the concept of generating a map of the associated location would provide additional direction to the users regarding how to locate and obtain the products and services targeted by the merchants enabling merchants to convert the offer to a sale of goods or services to the consumer.
While Banerjee is directed to systems and methods of allowing merchants to provide targeted product offers to a consumer’s mobile device based on the consumer’s current location, location history, transaction history and purchase thresholds, and while Callegari which is analogous to the claimed invention because it distributes offers to users based on location, the combination of Banerjee and Callegari does not explicitly disclose:
automatically generating a message for the one or more eligible offers, the generated message including at least one of the offers, a first link to an online purchase option associated with each of the one or more eligible offers, and a second link to an in-store purchase option associated with each of the one or more eligible offers, wherein the second link retrieves the map displaying the eligible offer location; 
transmitting, over a communications network, instructions to cause the user mobile computing device to display the generated message with the first link and the second link for each of the one or more eligible offers.
However, Lewis, which is analogous to the claimed invention because it relates to performing multiple actions for mobile advertising, does disclose:
automatically generating a message [0085] (a range of actions, represented by their assigned icon, can be selected for incorporation…although not depicted, the selection can allow multiple actions to be added to the advertisement if supported by the communication device)[0043] (creation, deployment and tracking of advertising campaign) for the one or more eligible offers [0070] (one or more advertisements), the message including at least one of the offers, a first link to an {…} online purchase option associated with each of the one or more eligible offers, [0086] (click to buy icon initiates a purchase transaction) and a second link to an in-store purchase option associated with each of the one or more eligible offers, wherein the second link includes a selectable item that retrieves the map displaying the offer location of the one or more eligible offers and is only present when the mobile user computing device is located within the associated offer range;  [0086] (a click-to-location icon pops up a map to the advertiser, perhaps the closest location with reference to location information from the mobile communication device Examiner’s comment:  As indicated above, the messages are targeted to consumers based on being within distance of a merchant. Therefore, as combination, the offers provided in accordance with Banerjee already are only being sent based on the user being within range of a merchant location. Thus, any offer sent by Banerjee which includes the map functionality of Lewis already only provides the second link only when a user is within the range of the associated offer.)
and transmit, over a communications network, instructions to cause the user mobile computing device to display the generated message with the first link and the second link for each of the one or more eligible offers [0085] (a range of actions, represented by their assigned icon, can be selected for incorporation…although not depicted, the selection can allow multiple actions to be added to the advertisement if supported by the communication device)[0043] (creation, deployment and tracking of advertising campaign) [0086] (click to buy icon initiates a purchase transaction) [0086] (a click-to-location icon pops up a map to the advertiser, perhaps the closest location with reference to location information from the mobile communication device)
Therefore, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains because a 
The combination does not expressly disclose obtaining routing information for routing messages over a secure transport channel.
Simpson teaches obtaining routing information for routing the message over a secure transport channel ([0063] With respect to purchasing, the web server supports financial transactions using a Secured Socket Layer (SSL) session to the web user's browser. These servers interact with the Financial Processing Service for payment authorizations… the web site is preferably designed to use Virtual Private Network (VPN) technologies to securely connect these geographically dispersed sites. VPN's are built with data encryption technology to "tunnel" securely through the public Internet. The VPN is preferably extended between the web site and the fulfillment house data center and carries the following classes of data traffic: 1) Automated, system to system interface. This interface will be for product orders, order cancellations, and tracking requests; and 2) Web application to system interface. This interface is preferably a forward extension of a set of web browser pages from an application web server located at the web site. )
Therefore, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains because a person having ordinary skill in the art would have found it obvious to combine the teachings of Banerjee, Callegari, Lewis, and Simpson to arrive at the claimed invention in order to provide secure manner of providing payment transactions. Further, processing payments for purchases on websites using secure transport channels is the use of a known technique used to improve similar devices/methods in the same way.
Regarding Claim 13. The combination of Banerjee, Callegari, Lewis, and Simpson disclose:   The method according to Claim 9, Banerjee further discloses: wherein the one or more offers include an offer of goods or services and may be redeemed within a predetermined period of time.  [0087] pre-defined time period
Regarding Claim 14. The combination of Banerjee, Callegari, Lewis, and Simpson disclose:  The method according to Claim 9, Banerjee further discloses: wherein the offer location and the associated offer range are defined by the merchant system, [0070] the merchant targeted offer specifications are customized offers from one or more merchants to one or more consumers These offers may include advertisements, discounts, promotions, information, coupons, and/or the like and may be generated by users of the mobile commerce system and/or the merchant system [0060] offer based in the consumers location relative to the merchant…rules when to modify an offer based on…location information [0075] specified or predefined distance from the consumer’s current location, within some specified or predefined distance from some other specified location, within a specified geographic area (eg city, state, county, town, country, village, zip code, region, area code, roadway, and/or the like) the offer location being coordinates indicating where a respective offer may be redeemed, [0048] [0063] gps (BRI: gps operates utilizing coordinates)  and the associated offer range being a predetermined area relative to the offer location. [0007] consumer’s location relative to the merchant (BRI: offer location)
Regarding Claim 16. The combination of Banerjee, Callegari, Lewis, and Simpson disclose: The method according to Claim 9, Banerjee further discloses: wherein the data includes at least one of a zip code in which the user mobile computing device is located.  [0075] within some specified or predefined distance from the consumer’s current location…zip code
Regarding Claim 17.  Banerjee discloses:  A computer program product comprising: a non-transitory computer-readable storage medium having computer-executable program instructions embodied thereon that when executed by a computer cause the computer to [0015] computer program product for a mobile commerce system...having computer-executable code provide location-based distribution of online [0031] (online) [0002] and in-store [0006] (particular merchant’s location) offers, [0076] the mobile commerce system application determines one or more offers in which the consumer may be interested based on the consumer’s current location
the computer-executable program instructions comprising instructions to: [0015] computer program product for a mobile commerce system...having computer-executable code
store one or more offers received from a merchant system, [0070] the merchant targeted offer specifications are customized offers from one or more merchants to one or more consumers These offers may include advertisements, discounts, promotions, information, coupons, and/or the like and may be generated by users of the mobile commerce system and/or the merchant system each offer including at least an offer location, [0060] offer based on consumer’s location an associated offer range, [0060] offer based in the consumers location relative to the merchant…rules when to modify an offer based on…location information [0075] specified or predefined distance from the consumer’s current location, within some specified or predefined distance from some other specified location, within a specified geographic area (eg city, state, county, town, country, village, zip code, region, area code, roadway, and/or the like) and one or more merchant applications associated with the one or more offers; [0059] the merchant may use these applications to enroll in the mobile commerce system and to create merchant preferences and/or offer specifications for the mobile commerce system.
identify one or more applications stored on a user mobile computing device; [0052] the memory can also store any of a number of pieces of information, and data, used by the mobile device and the applications and devices that make up the mobile device or are in communication with the mobile device to implement the functions of the mobile device and/or the other systems described herein [0053] identify…consumer associated with the mobile device
match the one or more applications stored on the user mobile computing device with the one or more merchant applications; [0070] the merchant targeted offer specifications are customized from one or more merchants to one or more consumers…the offers are then communicated over the network 120 to the mobile device 200 see also Fig 1 {BRI: the network communication links each of the consumer and the merchant via the network, e.g. match}
receive, from the user mobile computing device, data to determine a location of the user mobile computing device; [0072] the consumer then initiates a shopping event, thereby activating the location tracking feature of the mobile commerce system client application and/or mobile commerce system application [0073] the positioning system determines the location of the consumer mobile device
calculate a distance between the user mobile computing device and each offer location; [0073] compares the determined location to the known location (e.g. addresses) of one or more merchants fig 11 elements 1114 1136
compare the location of the user mobile computing device with each offer location to identify one or more eligible offers located within the associated offer range based on the distance between the user mobile computing device and each offer location for each of the one or more applications stored on the user mobile computing device which match the one or more merchant applications; [0073] compares the determined location to the known location (e.g. addresses) of one or more merchants fig 11 elements 1114 1136 [0070] the merchant targeted offer specifications are customized from one or more merchants to one or more consumers…the offers are then communicated over the network 120 to the mobile device 200 see also Fig 1 {BRI: the network communication links each of the consumer and the merchant via the network, e.g. match} [0060] offer based in the consumers location relative to the merchant…rules when to modify an offer based on…location information [0075] specified or predefined distance from the consumer’s current location, within some specified or predefined distance from some other specified location, within a specified geographic area (eg city, state, county, town, country, village, zip code, region, area code, roadway, and/or the like)
While Banerjee is directed to systems and methods of allowing merchants to provide targeted product offers to a consumer’s mobile device based on the consumer’s current location, location history, transaction history and purchase thresholds, Banerjee does not explicitly disclose:
generate a map the one or more eligible offers, 
	However, Callegari, which is analogous to the claimed invention because it distributes offers to users based on location discloses:	
generate a map the one or more eligible offers, 
 [0109] link to mapping system to optionally display a map to the location of the particular merchant having the coupon displayed in coupon window [BRI: automatically is by a mechanism, when user clicks link the system displays map} [0104] the service provides a graphical user interface that enables merchants to readily create, modify, or update a virtual coupon and to present that coupon to a consumer 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the teachings of Callegari with that of Banerjee to arrive at the claimed invention because with Callegari also being directed to distribution of offers to users based on location the concept of generating a map of the associated location would provide additional direction to the users regarding how to locate and obtain the products and services targeted by the merchants enabling merchants to convert the offer to a sale of goods or services to the consumer.
While Banerjee is directed to systems and methods of allowing merchants to provide targeted product offers to a consumer’s mobile device based on the consumer’s current location, location history, transaction history and purchase thresholds, and while Callegari which is analogous to the claimed invention because it distributes offers to users based on location, the combination of Banerjee and Callegari does not explicitly disclose:
automatically generate a message the one or more eligible offers, the  message including at least one of the offers, a first link to {…} and a second link to an in-store purchase option associated with each of the one or more eligible offers, wherein the second link includes a selectable item that retrieves the map displaying the offer location of the one or more eligible offers and is only present when the mobile user computing device is located within the associated offer range;  
and transmit, over a communications network, instructions to cause the user mobile computing device to display the message with the first link and the second link for each of the one or more eligible offers.
However, Lewis, which is analogous to the claimed invention because it relates to performing multiple actions for mobile advertising, does disclose:
automatically generate a message [0085] (a range of actions, represented by their assigned icon, can be selected for incorporation…although not depicted, the selection can allow multiple actions to be added to the advertisement if supported by the communication device)[0043] (creation, deployment and tracking  the one or more eligible offers [0070] (one or more advertisements), the message including at least one of the offers, a first link to an {…} online purchase option associated with each of the one or more eligible offers, [0086] (click to buy icon initiates a purchase transaction) and a second link to an in-store purchase option associated with each of the one or more eligible offers, wherein the second link includes a selectable item that retrieves the map displaying the offer location of the one or more eligible offers and is only present when the mobile user computing device is located within the associated offer range;  [0086] (a click-to-location icon pops up a map to the advertiser, perhaps the closest location with reference to location information from the mobile communication device Examiner’s comment:  As indicated above, the messages are targeted to consumers based on being within distance of a merchant. Therefore, as combination, the offers provided in accordance with Banerjee already are only being sent based on the user being within range of a merchant location. Thus, any offer sent by Banerjee which includes the map functionality of Lewis already only provides the second link only when a user is within the range of the associated offer.)
and transmit, over a communications network, instructions to cause the user mobile computing device to display the generated message with the first link and the second link for each of the one or more eligible offers [0085] (a range of actions, represented by their assigned icon, can be selected for incorporation…although not depicted, the selection can allow multiple actions to be added to the advertisement if supported by the communication device)[0043] (creation, deployment and tracking of advertising campaign) [0086] (click to buy icon initiates a purchase transaction) [0086] (a click-to-location icon pops up a map to the advertiser, perhaps the closest location with reference to location information from the mobile communication device)
Therefore, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains because a person having ordinary skill in the art would have found it obvious to combine the teachings of Lewis to that of Banerjee and Callegari to arrive at the claimed invention in order to provide linked functionality including the ability to provide mapping information and purchase option information to consumers so as 
The combination does not expressly disclose obtaining routing information for routing messages over a secure transport channel.
Simpson teaches obtaining routing information for routing the message over a secure transport channel ([0063] With respect to purchasing, the web server supports financial transactions using a Secured Socket Layer (SSL) session to the web user's browser. These servers interact with the Financial Processing Service for payment authorizations… the web site is preferably designed to use Virtual Private Network (VPN) technologies to securely connect these geographically dispersed sites. VPN's are built with data encryption technology to "tunnel" securely through the public Internet. The VPN is preferably extended between the web site and the fulfillment house data center and carries the following classes of data traffic: 1) Automated, system to system interface. This interface will be for product orders, order cancellations, and tracking requests; and 2) Web application to system interface. This interface is preferably a forward extension of a set of web browser pages from an application web server located at the web site. )
Therefore, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains because a person having ordinary skill in the art would have found it obvious to combine the teachings of Banerjee, Callegari, Lewis, and Simpson to arrive at the claimed invention in order to provide secure manner of providing payment transactions. Further, processing payments for purchases on websites using secure transport channels is the use of a known technique used to improve similar devices/methods in the same way.
Regarding Claim 21, The combination of Banerjee, Callegari, Lewis, and Simpson disclose:The computer program product of Claim 17, as discussed above, Banerjee further discloses:  wherein the one or more offers include an offer of goods or services and may be redeemed within a predetermined period of time.  [0087] pre-defined time period
The computer program product of Claim 17, as discussed above, Banerjee further discloses: wherein the offer location and the associated offer range are defined by the merchant system, the offer location being coordinates indicating where a respective offer may be redeemed, and the associated offer range being a predetermined area relative to the offer location.  [0048] [0063] gps (BRI: gps operates utilizing coordinates)
Regarding Claim 23, The combination of Banerjee, Callegari, Lewis, and Simpson disclose: The computer program product of Claim 17, as discussed above, Banerjee further discloses: wherein the data includes at least one of a zip code in which the user mobile computing device is located. [0075] within some specified or predefined distance from the consumer’s current location…zip code
Regarding claim 24, The combination of Banerjee, Callegari, Lewis, and Simpson disclose:  as discussed above, Simpson further discloses: the routing information identifies application resource management interface from at least one of the merchant system or the system to automatically provide location-based distribution of online and in-store offers ([0063] With respect to purchasing, the web server supports financial transactions using a Secured Socket Layer (SSL) session to the web user's browser. These servers interact with the Financial Processing Service for payment authorizations… the web site is preferably designed to use Virtual Private Network (VPN) technologies to securely connect these geographically dispersed sites. VPN's are built with data encryption technology to "tunnel" securely through the public Internet. The VPN is preferably extended between the web site and the fulfillment house data center and carries the following classes of data traffic: 1) Automated, system to system interface. This interface will be for product orders, order cancellations, and tracking requests; and 2) Web application to system interface. This interface is preferably a forward extension of a set of web browser pages from an application web server located at the web site. )
Therefore, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains because a person having ordinary skill in the art would have found it obvious to combine the teachings of Banerjee, Callegari, Lewis, and Simpson to arrive at the claimed invention in order to provide secure manner of 
Regarding claim 25, The combination of Banerjee, Callegari, Lewis, and Simpson disclose:  as discussed above, Simpson further discloses: the routing information identifies application resource management interfaces from at least one of the merchant system or the one or more computing devices ([0063] With respect to purchasing, the web server supports financial transactions using a Secured Socket Layer (SSL) session to the web user's browser. These servers interact with the Financial Processing Service for payment authorizations… the web site is preferably designed to use Virtual Private Network (VPN) technologies to securely connect these geographically dispersed sites. VPN's are built with data encryption technology to "tunnel" securely through the public Internet. The VPN is preferably extended between the web site and the fulfillment house data center and carries the following classes of data traffic: 1) Automated, system to system interface. This interface will be for product orders, order cancellations, and tracking requests; and 2) Web application to system interface. This interface is preferably a forward extension of a set of web browser pages from an application web server located at the web site. )
Therefore, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains because a person having ordinary skill in the art would have found it obvious to combine the teachings of Banerjee, Callegari, Lewis, and Simpson to arrive at the claimed invention in order to provide secure manner of providing payment transactions. Further, processing payments for purchases on websites using secure transport channels is the use of a known technique used to improve similar devices/methods in the same way.
Regarding claim 26, The combination of Banerjee, Callegari, Lewis, and Simpson disclose:  as discussed above, Simpson further discloses: the routing information identifies application resource management interfaces from at least one of the merchant system of the computer ([0063] With respect to purchasing, the web server supports financial transactions using a Secured Socket Layer 
Therefore, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains because a person having ordinary skill in the art would have found it obvious to combine the teachings of Banerjee, Callegari, Lewis, and Simpson to arrive at the claimed invention in order to provide secure manner of providing payment transactions. Further, processing payments for purchases on websites using secure transport channels is the use of a known technique used to improve similar devices/methods in the same way.

7.	Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al (hereinafter Banerjee)(US 2011/0270618 A1) in view of Callegari (hereinafter Callegari)(US 2003/0004802 A1) in further view of (Lewis et al)(hereinafter Lewis)(US 2009/0199114 A1) in further view of Simpson (US 2001/0005834) (hereafter Simpson) in further view of Salmon et al (hereinafter Salmon)(US 2013/0218657 A1).
Regarding Claim 2.  The combination of Banerjee, Callegari, Lewis, and Simpson disclose: The system according to Claim 1, as discussed above, the combination of Banerjee Callegari, Lewis, and Simpson does not explicitly disclose: wherein the one or more applications are mobile wallet client applications.
	While Banerjee Callegari Lewis and Simpson are to systems and methods for providing offers to users of applications including payment processing, the combination does not explicitly disclose wherein the one or more applications are mobile wallet client applications.
	However, Salmon, which is analogous to the claimed invention because it provides for delivering offers to users of mobile devices and includes location tracking of consumers discloses: wherein the one or more applications are mobile wallet client applications [0155] virtual wallet mobile applications…offers [0162] merchants that are located close to the user
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the teachings of Salmon to that of Banerjee Callegari Lewis and Simpson to arrive at the claimed invention because mobile wallet applications allow for users to pay for purchased items, a type of payment application, and Banerjee Callegari Lewis and Simpson provide for payment processing and to utilize a mobile wallet application would have been an obvious modification of payment processing techniques to enable consumers to conveniently purchase goods and services with their mobile telephones as provided by Salmon.
Regarding Claim 10. The combination of Banerjee, Callegari Lewis and Simpson disclose:   The method according to Claim 9, as discussed above, the combination of Banerjee, Callegari Lewis and Simpson does not explicitly disclose: wherein the one or more applications are mobile wallet client applications.
While Banerjee Callegari Lewis and Simpson are to systems and methods for providing offers to users of applications including payment processing, the combination does not explicitly disclose wherein the one or more applications are mobile wallet client applications
However, Salmon, which is analogous to the claimed invention because it provides for delivering offers to users of mobile devices and includes location tracking of consumers discloses: wherein the one or more applications are mobile wallet client applications [0155] virtual wallet mobile applications…offers [0162] merchants that are located close to the user
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the 
Regarding Claim 18. The combination of Banerjee Callegari Lewis and Simpson disclose: The computer program product of Claim 17, as discussed above, the combination of Banerjee Callegari Lewis and Simpson does not explicitly disclose: wherein the one or more applications are mobile wallet client applications.
While Banerjee Callegari Lewis and Simpson are to systems and methods for providing offers to users of applications including payment processing, the combination does not explicitly disclose wherein the one or more applications are mobile wallet client applications
However, Salmon, which is analogous to the claimed invention because it provides for delivering offers to users of mobile devices and includes location tracking of consumers discloses: wherein the one or more applications are mobile wallet client applications [0155] virtual wallet mobile applications…offers [0162] merchants that are located close to the user
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the teachings of Salmon to that of Banerjee Callegari Lewis and Simpson to arrive at the claimed invention because mobile wallet applications allow for users to pay for purchased items, a type of payment application, and Banerjee Callegari Lewis and Simpson provide for payment processing and to utilize a mobile wallet application would have been an obvious modification of payment processing techniques to enable consumers to conveniently purchase goods and services with their mobile telephones as provided by Salmon.
Response to Arguments
8.	In response to applicant’s remarks filed 5/22/2020, Examiner responds accordingly:

	The examiner finds no similarities between the present claims and example 42. Example 42 was found eligible because the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. The current claims provide no such improvement. 
	With regard to step 2B the examiner respectfully disagrees. As noted above, the additional elements merely recite generic computing elements used to implement abstract idea, using the computer as a tool. Further, the additional elements merely provide a general link to a particular technological environment or field of use. As a result such rejections have been maintained.
	Arguments with regard to rejections under 35 USC 103 are moot in light of new grounds of rejection which have been necessitated by amendment. As mentioned above with regard to the second link, the examiner finds that such limitation regarding providing the map only when the user is within 

Conclusion
9.	The prior art made of record, considered pertinent to applicant's disclosure:
Fisher 2009/0144161 [0023] purchases via secure ssl link
Singh 2009/0254842 [0038]  - dynamic advertisements including click to map button 
Karmarkar US 2010/0205061 [0037] – location based coupons based on proximity to a merchant including a link to a map to show nearest merchant
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688